United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10251
                        Conference Calendar


BILLY G. PIERSON,

                                    Plaintiff-Appellant,
versus

WILLIAM GONZALES; TEXAS TECH CORRECTIONAL MANAGED HEALTH
CARE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:03-CV-15-C
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Pierson, Texas prisoner # 907177, appeals from the

district court’s dismissal with prejudice of his 42 U.S.C. § 1983

civil rights complaint for failure to state a claim for relief.

28 U.S.C. §§ 1915, 1915A.   Pierson has filed motions to proceed

on appeal, to amend his brief, for appointment of counsel, and

to conduct discovery.   His motion to amend his brief is GRANTED.

His motions to proceed on appeal, to appoint counsel, and to

conduct discovery are DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10251
                                 -2-

     Pierson argues that he underwent surgery that resulted in

the placement of a defective hip screw.    Pierson contends that

the insertion of this device as well as the inclusion of false

documentation in his medical records constituted deliberate

indifference to his medical needs.    The district court did not

err in concluding that Pierson’s claims rise only to the level

of medical malpractice or negligence, which is not actionable

under 42 U.S.C. § 1983.    See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).   Pierson’s disagreement with his method

of treatment is also not cognizable under 42 U.S.C. § 1983.

See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

Moreover, Pierson’s allegation of false documentation also fails

to state a cognizable 42 U.S.C. § 1983 claim.

     Because Pierson’s claims lack legal merit, his appeal is

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal

of the present case and our dismissal of this appeal count as

two strikes against Pierson for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

We caution Pierson that once he accumulates three strikes, he

may not proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) WARNING ISSUED.